 NATIONALCARBON DIVISION441WE WILL NOT in any like or related manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, or assist anylabor organization, to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining, or other mutualaid or protection, or to refrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3) of the National LaborRelations Act, as amended.WE WILL make the employees named below, and all other nonunion employees who weresimilarly situated, whole for any loss of pay they may have suffered as a result of ourdiscrimination against them:David CarboneFrank ScannapiecoWalter ClarkEdward McNamaraJoseph VillapianoEugene Louis CamoosaThomas DiFrancoAlphonse SantanelloJames MartelliEdward WestlakeRalph RuggieroJoseph DonofrioSteve SantanielloGeorge StrongJohn SiliatoAll our employeesare free tobecome, remain, or refrain from becoming members of anylabor organization,except to the extent that this right may be affected by agreements in con-formity withSection 8(a) (3) of the National Labor Relations Act, as amended.JERSEY COAST NEWS COMPANY, INC.,Employer.Dated ................By..............................................................................................(Representative)(Title)This noticemust remain posted for60 days from the date hereof, and must not be altered,defaced, or covered by any other material.NATIONAL CARBON DIVISION,UNION C AR BIDE AND CARBONCORPORATIONAND NATIONAL CARBON COMPANY, INC.andLOCAL85,UNITEDGAS, COKE AND CHEMICALWORKERS,CIO. CaseNo. 3-CA-177. June 8, 1953AMENDMENT TO DECISION AND ORDEROn August 22, 1952, the Board issued its Decision and Orderin the above-entitledcase(100 NLRB 689). Upon further con-sideration, it appeared to the Board that, said Decision andOrder should be amended. Accordingly, on April 27, 1953, theBoard issued a Notice to Show Cause (104 NLRB 416), return-able on or before May 11, 1953, which return date was there-after extended to May t5, 1953, why the Proposed Amendmentto Decision and Order attached to said Notice should not issueas anAmendment to Decision and Order. None of the partieshas responded to said Notice.IT IS HEREBY ORDERED that said Decision and Order be,and it hereby is, amended by deleting the second paragraphthereof,and by substituting therefor the following:105 NLRB No. 57. 442,DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed.'The Boardhas considered the Intermediate Report, the exceptionsand briefs,and the entire record in the case and herebyadopts the findings,conclusions,and recommendations oftheTrial Examiner only to the extent that they are con-sistent with our dismissal herein of the complaint in itsentirety.IT IS HEREBY FURTHER ORDERED that said Decision andOrder be, and it hereby is, amended by deleting the entirebalance thereof commencing with the subsection captioned"Refusal to Bargain after August 25, 1949," appearing on page698 and ending with Appendix A, inclusive,and by substitutingtherefor the following:(4)Refusal to Bargain after August 25, 1949The Trial Examiner found that at various times afterAugust 25,1949, the Respondent violated Section 8 (a) (5)and (1)of the Act, by refusing to resume negotiations withthe Union and by unilaterally increasing wages and em-ployee benefit plans.We do not agree.On August 25 the Respondent informed the Union thatit had just received a representation claim from the Inde-pendent Union and that it had not had time to determinewhat its "proper position"should be, but that until thesituation could be "clarified"it nevertheless intended tocontinue to bargain with the Union.On September 12 theIndependent filed a representation petition with the Board,whereupon the Respondent refused,on request,to continuenegotiations with the Union. On March 30,1950,the Re-gionalDirector dismissed the petition because of thepending unfair labor practice charges.16 On April 21 thisdismissal was sustained by the Board. Thereafter, theRespondent again refused,upon request, to resume bargain-ing with the Union and unilaterally made certain changesas to wages and employee benefit plans.We agree with the Respondent that the filing of the peti-tion raised a prima facie question concerning representa-tion which,under the "Midwest Piping" doctrine," pre-IAs noted in the intermediateReport, theRespondentmoved, at the outset of thehearing, that the complaint be dismissedThismotion,which theTrial Examinerdenied,was predicated upon thefact thatthe initial charges werefiled by theUnion ata time when its parent organization,the CIO, wasnot in compliance with the provisionsof Section 9 (f), (g), and(h) of the Act.However, theCIO was in complianceat the time thecomplaint issued See Dant & Russell,Ltd., 73 S Ct. 375.16 These charges were litigated in the instant proceeding and, as herein found, werewithout merit.i7 Thedoctrine derived its name from the case entitled Midwest Piping and SupplyCo , Inc., 63 NLRB 1060. NATIONALCARBON DIVISION443cluded it from bargaining further with the incumbent unionduring the pendency of the petition. The Board has heldthat the mere filing of a petition by a rival union seekingto dislodge an incumbent union, such as that here, doesnot itself require an employer to refrain from continuingto recognize the incumbent statutory representative.'8But we also pointed out that, in continuing the establishedrelationship with an incumbent union, an employer runs therisk of an unfair labor practice finding if the Board laterdetermines that the petition raised a "real question con-cerning representation." It would therefore be manifestlyunfair to require an employer who has engaged in no ante-cedent unfair labor practice to bargain at his peril duringthe pendency of a timely petition.Nor do we believe, as does our dissenting colleague,Member Houston, that Respondent unlawfully refused tobargain after the Board had affirmed the dismissal of thepetition.True, after such dismissal the Respondent wasno longer under possible legal jeopardy within the meaningof the Midwest Piping doctrine. However, that fact is notnecessarily dispositive of another aspect of the Respond-ent's defense involving application of the Board's settledrule that after the end of the certification year, an em-ployer may with impunity refuse to continue recognitionof a certified union where there exists a good-faith doubtas to its continued majority status."We are convinced by the record as a whole that duringthe pendency of the petition and after its dismissal by theBoard there was a reasonable basis for the Respondent tohave believed that the Union no longer represented amajority of the employees. Thus, the Union's certifica-tion was about 5 years old. It had just terminated an un-successful strike which resulted in the replacement of alarge number of union adherents. The Independent had madea rival claim of representation upon the Respondent, andimplemented it by filing a representation petition. Asstated above, the Independent's petition was administra-tively dismissed by the Board, not because its claim wasunfounded, but because of the pendency of certain chargesfiled by the Union which have been found herein to be with-outmerit.We are convinced that the dismissal of thepetition in these circumstances did not alleviate the Re-spondent's otherwise reasonable and preexisting doubt asto the Union's majority status but only delayed its resolu-tion.Any other view would, in our opinion, permit an in-cumbent union to perpetuate its majority status by filingcharges which after litigation were found tobe groundless.i8William Penn Broadcasting Company, 93NLRB 1104.19Celanese Corporation of America,95 NLRB 664, 671-672 444DECISIONS OF NATIONALLABOR RELATIONS BOARDWe accordingly find, contrary to the TrialExaminer,that after August 25, 1949, the Respondent was justifiedin refusing to resume negotiationswith the Union as theexclusivebargaining agent andthatits subsequent uni-lateral action withrespect to insurance,pensions, andwagerates was not violative of Section 8 (a) (5) and (1) ofthe Act.As we have adopted that portion of the IntermediateReportdismissing certain allegationsof the complaintand as we have reversed all unfair labor practicefindingsmade by the Trial Examiner, we shall dismiss the com-plaint in its entirety.[The Board dismissed the complaint.]Member Houston, dissenting in part and concurring inpart:Iagree with the opinion of Chairman Herzog and Mem-ber Murdock that there was no refusal to bargain beforethe representation petition was dismissed. But I cannotagree insofar as it fails to find that the Respondent didnot unlawfully refuse to bargain after April 21, 1950, thedate on which the Board dismissed the Independent's peti-tion. In my opinion that dismissal was tantamount to aholding that there was then no question concerning therepresentation of the Respondent's employees. Conse-quently, the Respondent could not rely on any asserteddoubt of the Union's majorityso as to excuseits admittedrefusal to resume bargaining. The Union's majority status,established by Board certification in 1945, must be pre-sumed under these circumstances to have continued unaf-fected.Member Peterson,concurring specially:AlthoughIagreewith the dissenting view of MemberStyles, that the Respondent unlawfully refused to bargain atthe outset of negotiations, such view cannot here prevail,as a majority of the Board(Chairman Herzog and MembersHouston and Murdock) hold to the contrary. Therefore, andin order to obtain a majority determination of all issuesraised by the complaint, I shall regard the majority hold-ing on the above point to be the law of the case. This leavesformy consideration the separateissueon which there isa divergence of opinion, i.e., whether therewas an inde-pendent unlawful refusal to bargain after the dismissal ofthe petition. On that issue, I am in accord with the view ofChairman Herzog and Member Murdock that there was nosuch violation, and therefore join them in dismissing thecomplaint in its entirety. JOHN D. ROCHE, INC.445Member Styles,dissenting:For the reasons set forth by the Trial Examiner, Iwould find, contrary to the majority, that the Respondentfailed and refused to bargain in good faith on the subjectof pensions and employee benefits from the outset of thenegotiations which began March 28, 1949. It follows there-fore that the strike of May 8, 1949, was an unfair laborpractice strike, and that, to the extent found by the TrialExaminer,theRespondent's refusal to reinstate thestrikers upon request was discriminatory.Because of the occurrence of these unfair labor practices,Iwould find, further, that the Respondent was not privilegedto refuse to bargain with the Union at any time followingthe strike despite the pendency of the rival union's peti-tion.For, under well-established principles, no validquestion concerning representation could existwhile theRespondent'sunfair labor practices remained unreme-died,=aand any loss of majority which might have occurredcould be attributed to the Respondent's unlawful conduct.In the light of this holding as to the continuing duty of theRespondent to bargain, I would also find, in accord withthe conclusion of the Trial Examiner, that the Respondent'sunilateral increases in rates of pay and in employee bene-fits,constitute per se violations of Section 8 (a) (5) and(1) of the Act.In view of the foregoing,Ineed not and do not pass uponthe other unfair labor practices issues considered by mycolleagues.2OSee N.L.R.B. v. Franks Bros., 321 U.S.702; John Deere Plow Company, 82 NLRB 69;Pacific-Gamble Robinson Co., 88 NLRB 482; Metropolitan Life Insurance Co., 91 NLRB473.JOHN D. ROCHE, INC.andLOS ANGELES PRINTING PRESS-MEN & ASSISTANTS' UNION NO. 78, INTERNATIONALPRINTING PRESSMEN & ASSISTANTS' UNION OF NORTHAMERICA, AFL, Petitioner. Case No. 21-RC-2913. June 8,1953SUPPLEMENTAL DECISIONAND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election' issued bythe Board on March 17, 1953, an election by secret ballot wasconducted, under the supervision and direction of the RegionalDirector for the Twenty-first Region, on April 13, 1953, amongletterpressmen and assistants employed by the Employer. Thetally of ballots shows that, of approximately 12 eligible voters,INot reported in printed volumes of Board decisions.105 NLRB No. 55.